                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

DANAN GABALDON,

        Plaintiff,

v.                                                                                  Civ. No. 17-267 KG/GJF

BERNALILLO COUNTY SHERIFF’S OFFICE et al.,

        Defendants.

               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before the Court 1 on the following motions: (1) “County

Defendants’ Motion for Summary Judgment” (“MSJ”) [ECF No. 37], filed August 9, 2018; (2)

“County Defendants’ Unopposed Motion to Stay Proceedings Pending Outcome of Defendants’

Motion for Summary Judgment” (“MTS”) [ECF No. 42], filed September 6, 2018; and (3)

Plaintiff’s “Motion to File Amended Pleading” (“MTA”) [ECF No. 43], filed September 10, 2018.

The motions are fully briefed.

        For the reasons that follow, the Court RECOMMENDS that: (1) summary judgment be

GRANTED to Defendants; (2) Plaintiff’s state law claim be DISMISSED WITHOUT

PREJUDICE; (3) Plaintiff’s Motion to file Amended Pleading be DENIED; and (4) Defendants’

Motion to Stay be DENIED AS MOOT.




1
  U.S. District Judge Kenneth Gonzales referred this case to the undersigned to conduct hearings, if warranted,
including evidentiary hearings, and to perform any legal analysis required to recommend an ultimate disposition of
the case. See ECF No. 24.
I.    BACKGROUND

     A. Factual Background

        The following factual history is drawn from the parties’ statements of uncontroverted facts

and from video evidence. The facts are viewed in the light most favorable to Plaintiff, the non-

moving party. See Tolan v. Cotton, 572 U.S. 650, 657 (2014).

        On the morning of March 3, 2015, a caller reported a suspicious vehicle parked in a

residential neighborhood in Albuquerque. Bernalillo County Sheriff’s Department dispatched two

deputies to investigate, Defendants Hayworth and Madrid, who located a white van matching the

description given by the caller. On approach, Defendant Hayworth noticed Plaintiff sleeping in

the van and knocked on one of the windows. 2 Awakened by the knock, Plaintiff climbed into the

driver’s seat and, without acknowledging Defendants Hayworth and Madrid, drove off at a high

rate of speed. Defendant Hayworth immediately notified dispatch that the white van fled. To help

the deputies locate the fleeing van, dispatch enlisted the help of Albuquerque Police Department’s

Air One helicopter. With the guidance of Air One, Defendant Hayworth located the van traveling

west on Muniz Road. Plaintiff continued down Muniz Road, which becomes Copeland Road, and

turned onto a dead-end side street. Plaintiff parked the van in a driveway next to a purple sedan,

exited the vehicle along with a female passenger, and appeared to begin attempting to steal the

purple car.

        At this same time, Defendant Hayworth closed in on Plaintiff’s location, exited his vehicle,

and gave Plaintiff verbal commands. Ignoring those commands, Plaintiff ran back to the van,

quickly reversed out of the driveway, and began fleeing from the deputies a second time. During



2
 Plaintiff’s complaint and Defendants’ Motion for Summary Judgment differ on which Defendant knocked on the
window of the van. This factual dispute is immaterial and need not be resolved.



                                                    2
the getaway, and sometime shortly after Plaintiff evaded Defendants Hayworth and Madrid,

Deputy Valdez fired shots at Plaintiff’s vehicle. 3 Apparently undeterred by the gunfire, Plaintiff

continued northbound on Isleta Boulevard, at times exceeding 70 miles per hour and narrowly

missing several vehicles, including a school bus in a school zone.

         At this time, Deputy Vearde began blocking off an intersection located further north on

Isleta Boulevard to ensure no other vehicles crossed in front of Plaintiff. After entering the

intersection, Deputy Hayworth drove up on the side of Plaintiff’s van and deployed a pursuit

intervention technique to force the van into a spin and stall its engine. Once stopped, Plaintiff

immediately exited the van and fled on foot. The foot chase abruptly ended when Defendant

Hayworth tackled the resisting Plaintiff. Within seconds, five additional deputies converged on

them to assist in the arrest. To overcome Plaintiff’s resistance, Deputy Hix delivered a “softening

blow” to the left thigh and, as a distraction technique, utilized a lateral head displacement to allow

deputies to handcuff Plaintiff. Once Plaintiff was restrained, deputies transported him to a local

hospital where he was treated for minor injuries and then taken to jail.

    B. Procedural Background

         Plaintiff, a pro se prisoner now in the custody of Lea County Correctional Facility, filed

this lawsuit under 42 U.S.C. § 1983. In his complaint [ECF No. 1], Plaintiff alleged that

Defendants Valdez, Marinelarena, Valverde, Madrid, Hayworth, and the Bernalillo County

Sheriff’s Office (“BCSO”) violated his Fourth and Eighth 4 Amendment rights. The complaint



3
  The video evidence is unclear as to when and where the shots were fired. It is also unclear when Deputy Valdez
joined the pursuit of Plaintiff. Both Defendants’ and Plaintiff’s summary of the events contradict each other, but that
factual dispute is also not material.

4
 The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.” U. S. CONST. amend. VIII. The Eighth Amendment’s prohibition against cruel
and unusual punishment applies only to convicted inmates. See Myers v. Oklahoma County Bd. of County Comm’rs,
151 F. 3d 1313, 1320 (10th Cir. 1998). Consequently, because the alleged incident occurred before Plaintiff was a


                                                          3
further alleged negligence against all named defendants.                    Defendant Valdez answered on

September 20, 2017, and Defendants Marinelarena, Madrid, Hayworth, and the BCSO answered

on November 9, 2017. 5

         Following Defendants’ answers, this Court entered a scheduling order and subsequent

order setting discovery and motions deadlines. See ECF Nos. 21, 23, 25. Approximately seven

months into discovery, Defendants brought the current motion for summary judgment and then

moved to stay the proceedings pending a rulinokg on the dispositive motion. Plaintiff then moved

this Court for leave to amend complaint.

II.    LEGAL STANDARDS

         A. Summary Judgment Standard

         Summary judgment will be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The movant must “cit[e] to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A).

         The movant has the initial burden of establishing that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law. Celotex Corp. v.




convicted inmate, the Court will not address the Eighth Amendment claim. Instead, the Court will confine its
constitutional analysis solely to the Fourth Amendment.
5
  The original complaint also sought to name as a defendant “Deputy A. Valverde.” See ECF No. 1, 1. Defense
counsel notified the Court via email that the BCSO does not and did not have a deputy with that surname. It appears
to the Court, however, that Plaintiff was actually trying to name “A. Vearde” – not “A. Valverde” – as a defendant in
this case. Indeed, in support of the Motion for Summary Judgment, Defendants attached an incident report by Deputy
A. Vearde [Defs.’ Mot. Summ. J. Ex. C], while hastening to add that Deputy Vearde was not a named litigant in the
case. Defs.’ Mot. Summ. J. 4 n.4. Although the Court would have preferred defense counsel to make the common
sense “Valverde-to-Vearde” connection unilaterally, the Court will not order service on Deputy Vearde because his
actions would not subject him to individual liability and his presence or absence in this lawsuit does not otherwise
affect this recommendation.


                                                         4
Catrett, 477 U.S. 317, 323–24 (1986). If this burden is met, the non-movant must come forward

with specific facts, supported by admissible evidence, which demonstrate the presence of a genuine

issue for trial. Id. at 324. Although all facts are construed in favor of the non-movant, the non-

movant still has a responsibility to “go beyond the pleadings and designate specific facts so as to

make a showing sufficient to establish the existence of an element essential to [his] case in order

to survive summary judgment.” Johnson v. Mullin, 422 F.3d 1184, 1187 (10th Cir. 2005)

(alteration in original) (citation and internal quotation marks omitted).

       The Court liberally construes Plaintiff’s filings because he is appearing pro se. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir.

2007); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Still, a pro se non-movant must

“identify specific facts that show the existence of a genuine issue of material fact.” Munoz v. St.

Mary-Corwin Hosp., 221 F.3d 1160, 1164 (10th Cir. 2000) (citation and internal quotation marks

omitted). Conclusory allegations are insufficient to establish an issue of fact that would defeat the

motion. Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1180 (10th Cir. 2013).

       B. Qualified Immunity

       The defense of qualified immunity shields officials from civil liability as long as they do

not “violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Lincoln v. Maketa, 880 F.3d 533, 537 (10th Cir. 2018) (quoting Mullenix v.

Luna, 136 S.Ct. 305, 308 (2015). Qualified immunity also shields officials who have “reasonable,

but mistaken beliefs” and operates to protect officials from the law’s sometimes “hazy border[s].”

Saucier v. Katz, 533 U.S. 194, 205 (2001). In sum, qualified immunity protects “all but the plainly

incompetent or those who knowingly violate the law.” District of Columbia v. Wesby, 138 S. Ct.

577, 589 (2018) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).



                                                  5
       Because of the burdens of litigation, issues of qualified immunity are best resolved at the

“earliest possible stage of litigation.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). “If qualified

immunity is to mean anything, it must mean that public employees who are just doing their jobs

are generally immune from suit.” Lewis v. Tripp, 604 F.3d 1221, 1230 (10th Cir. 2010). “Once a

defendant raises qualified immunity, the plaintiff bears the burden to show that the defendant is

not entitled to immunity.” Lincoln, 880 F.3d at 537 (citing Douglas v. Dobbs, 419 F.3d 1097,

1100 (10th Cir. 2005)).

       To overcome the defense of qualified immunity, a plaintiff must show that the defendant

violated a constitutional or statutory right and that the violated right was clearly established at the

time of the alleged unlawful activity. Lincoln, 880 F.3d at 537 (internal quotations omitted) (citing

Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016)).          For the law to be clearly

established:

       [t]he contours of the constitutional right at issue must be sufficiently clear that a
       reasonable official would understand that what he is doing violates that right. And
       the contours of a particular right are generally only sufficiently clear to put a
       reasonable official on notice if a plaintiff (1) identif[ies] an on-point Supreme Court
       or published Tenth Circuit decision, or (2) shows the clearly established weight of
       authority from other courts [has] found the law to be as the plaintiff maintains.

Perry v. Durborow, 892 F.3d 1116, 1122–23 (10th Cir. 2018) (quotations and citations omitted).

       “A right is ‘clearly established’ when every “‘reasonable official would [understand] that

what he is doing violates that right.’” Lincoln, 880 F.3d at 537 (quoting Ashcroft v. al-Kidd, 563

U.S. 731, 741 (2011)). In other words, a court may conclude that a right was clearly established

only if it “was sufficiently clear that a reasonable government officer in the defendant’s shoes

would understand that what he or she did violated that right.” Casey v. West Las Vegas

Independent School Dist., 473 F.3d 1323, 1327 (10th Cir. 2007) (emphasis added). But courts

cannot define the relevant constitutional right “at a high level of generality[;]” rather, the analysis


                                                  6
must determine whether the “clearly established law . . . [is] particularized to the facts of the case.”

White v. Pauly, 137 S. Ct. 548, 552 (2017) (internal quotation omitted). Although, this inquiry

“do[es] not require a case directly on point for a right to be clearly established, existing precedent

must have placed the statutory or constitutional question beyond debate.” Id. at 551 (quoting

Mullenix v. Luna, 136 S.Ct. 305, 308 (2015)) (internal quotations omitted). “[T]he key is whether

the specific conduct has been clearly established as a constitutional violation.” Lincoln, 880 F.3d

at 537 (quoting Mullenix, 136 S.Ct. at 308) (emphasis added).

        C. Excessive Force

        In the Tenth Circuit, “[e]xcessive force claims can be maintained under the Fourth, Fifth,

Eighth, or Fourteenth Amendment—all depending on where the defendant finds himself in the

criminal justice system.” Porro v. Barnes, 624 F.3d 1322, 1325 (10th Cir. 2010). However, “all

claims that law enforcement officers have used excessive force—deadly or not—in the course of

an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

Amendment and its ‘reasonableness’ standard . . . .” Graham v. Connor, 490 U.S. 386, 395 (1989).

In Graham, the Supreme Court “established a balancing test to determine when the use of force to

effect a seizure is unreasonable.” McCoy v. Meyers, 887 F.3d 1034, 1045 (10th Cir. 2018) (citing

Graham, 490 U.S. at 396). Graham requires a court to balance “the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the countervailing governmental

interests at stake.” Id. (quotations omitted). On balance, courts must pay “careful attention to the

facts and circumstances of each particular case,” which include (1) “the severity of the crime at

issue,” (2) “whether the suspect poses an immediate threat to the safety of the officers or others,”

and (3) “whether [the suspect] is actively resisting arrest or attempting to evade arrest by flight.”

Graham, 490 U.S. at 396; see also McCoy, 887 F.3d at 1045.



                                                   7
         “The ‘reasonableness’ of a particular use of force must be judged from the perspective of

a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490

U.S. at 396. “The calculus of reasonableness must embody allowance for the fact that police

officers are often forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is necessary in a particular

situation.” Id. at 396–97. “[T]he ‘reasonableness’ inquiry ... is an objective one: the question is

whether the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances

confronting them, without regard to their underlying intent or motivation.” Id. at 397. Put simply,

“[a]n officer’s evil intentions will not make a Fourth Amendment violation out of an objectively

reasonable use of force; nor will an officer’s good intentions make an objectively unreasonable

use of force constitutional.” Id.

       Once an individual is convicted of a crime, the analysis proceeds under the Eighth

Amendment. Porro v. Barnes, 624 F.3d 1322, 1326 (10th Cir. 2010). But “when neither the

Fourth nor the Eighth Amendment applies—when the plaintiff finds himself in the criminal justice

system somewhere between the two stools of an initial seizure and post-conviction punishment—

[courts] turn to the due process clauses of the Fifth or Fourteenth Amendment and their protection

against arbitrary governmental action by federal or state authorities.” Id. at 1326. That is, when

the plaintiff is a pretrial detainee, claims of excessive force proceed under the Fifth or Fourteenth

Amendment, where the appropriate standard is objective reasonableness, not a subjective standard

that takes into account the officer’s state of mind. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2470,

(2015). “[A] pretrial detainee must show only that the force purposely or knowingly used against

him was objectively unreasonable.” Id. at 2473.




                                                 8
       D. Municipal Liability

       A plaintiff cannot maintain a 42 U.S.C. § 1983 action on a theory of respondeat superior.

Monell v. Dep’t of Soc. Servs.,436 U.S. 658, 691–94 (1978); see also Bryson v. City of Okla. City,

627 F.3d 784, 788 (10th Cir. 2010). Rather, to maintain a § 1983 action against a municipality, a

plaintiff must demonstrate (1) that an officer committed an underlying constitutional violation; (2)

that a municipal policy or custom exists; and (3) that there is a direct causal link between the policy

or custom and the constitutional violation alleged. See Graves v. Thomas, 450 F.3d 1215, 1218

(10th Cir. 2006); see also Myers v. Okla. Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1316 (10th

Cir. 1998).

       In the Tenth Circuit, a policy or custom may:

       take the form of (1) a formal regulation or policy statement; (2) an informal custom
       amoun[ting] to a widespread practice that, although not authorized by written law
       or express municipal policy, is so permanent and well settled as to constitute a
       custom or usage with the force of law; (3) the decisions of employees with final
       policymaking authority; (4) the ratification by such final policymakers of the
       decisions -- and the basis for them -- of subordinates to whom authority was
       delegated subject to these policymakers’ review and approval; or (5) the failure to
       adequately train or supervise employees, so long as that failure results from
       deliberate indifference to the injuries that may be caused.

Bryson, 627 F.3d at 788 (internal quotations and citations omitted).

III. UNDISPUTED FACTS

       At the outset, the Court notes that Plaintiff makes several assertions in his complaint and

in his response to Defendants’ motion for summary judgment. Specifically, he alleges that Deputy

Valdez fired shots at his vehicle and that BCSO deputies, including Defendant Hayworth,

continued to use force against him even after they placed him in handcuffs. Pl.’s Resp. 1.

Moreover, in his complaint, Plaintiff includes a page titled “Affidavit #1” in which he makes the

same allegations. See Pl.’s Compl. 1. These allegations fall short of creating a fact issue for



                                                  9
several reasons. First, Plaintiff’s “Affidavit” was not made under penalty of perjury and cannot

transform into admissible record evidence with the mere inclusion of a title. 6 Second, under Rule

56 of the Federal Rules of Civil Procedure, a party attempting to controvert a fact must do so by

“citing to particular parts of materials in the record.” Fed. R. Civ. P. 15(c)(1)(A). This District’s

local rules also require that, in a memorandum opposing summary judgment, “[e]ach fact in

dispute must be numbered, must refer with particularity by paragraph, to those portions of the

record upon which the non-movant relies and must state the number of the movant’s fact that is

disputed.” D.N.M.LR-Civ. 56(b). It is also well known that a Court cannot advocate for a pro se

litigant and cannot do the work for him. See Hall, 935 F.2d at 1110.

         Therefore, the Court finds the following facts to be deemed admitted for purposes of

Defendants’ motion:

    1. On March 3, 2015, Bernalillo County deputies were dispatched to a suspicious vehicle, a

         white van, located at 4104 Barcelona SW. Defs.’ Mot. Summ. J. Ex. A.

    2. A male subject was seen in the rear of the van and, upon deputies’ knocking on the window,

         he started the van and fled the scene in an aggressive manner. Id.

    3. APD’s Air One unit located the vehicle and told deputies that the vehicle was traveling

         west on Muniz at which time deputies responded to the area. Id.

    4. The van was located traveling west on Copeland and deputies followed it until it reached a

         dead end at the far west side of Copeland. Id. Ex. D.




6
  See 28 U.S.C. § 1746 (unsworn declaration must state “I declare (or certify, verify, or state) under penalty of perjury
that the foregoing is true and correct. Executed on (date)” to carry same force and effect as sworn declaration or
affidavit made pursuant to law); see also McMiller v. Corr. Corp. of Am., 695 F. App'x 344, 346 (10th Cir. 2017) (“28
U.S.C. § 1746 allows a written unsworn declaration[s] . . . subscribed in proper form as true under penalty of perjury
to substitute for an affidavit.” (emphasis added)).


                                                          10
5. At that time, a deputy got out of his patrol car and started giving commands to a male

   subject that was in another vehicle near the van. Id. The male subject then ran back to the

   van, started it, and reversed east on Copeland at a high rate of speed. Id.

6. The van struck a fence on the north side of Copeland. Id. The van then accelerated and

   drove east on Copeland where two other law enforcement vehicles were driving into the

   area. Id.

7. A deputy had to take evasive maneuvers to avoid being hit by the van. Id.

8. The van turned east on Muniz from Copeland at a high rate of speed and was being driven

   recklessly. Id.

9. Deputies pursued the van east on Muniz, then north on Isleta until it crashed near 3555

   Isleta Blvd SW. Id.

10. Plaintiff, the driver of the van, fled on foot. Defs.’ Mot. Summ. J. Exs. B pg. 3, C pg. 4

11. Material fact number 11 is the only fact Plaintiff points to in the admissible record evidence

   to dispute Defendants’ assertion that he actively resisted arrest. Plaintiff relies on video

   evidence [Defs.’ Mot. Summ. J. Ex. D] for his assertion that “he complied and surrendered

   to officers” by “put[ting] hands up” and getting on his “knees.” Pl.’s Resp. 2. The Court,

   however, finds that Plaintiff’s account of events is inconsistent with the video submitted

   into evidence.     Consequently, Material Fact 11—that Plaintiff actively resisted his

   apprehension—is deemed uncontroverted. See Scott v. Harris, 550 U.S. 372, 380 (2007)

   (reversing denial of qualified immunity based on disputed facts where video evidence of

   car chase blatantly contradicted plaintiff’s account of events).

12. Deputy Hix delivered a softening blow to Plaintiff’s left thigh to gain compliance. At that

   point, Plaintiff allowed a deputy to pull his left arm out from under him. Id. Plaintiff



                                             11
        nonetheless tried to roll away from Deputy Hix’s side of control as deputies attempted to

        get Plaintiff’s wrists close enough to each other to apply handcuffs. Id.

   13. Deputy Hix observed Plaintiff turn and look at Deputy Hix’s side of control while

        continuing to resist. Id. As a distraction technique, Deputy Hix utilized a lateral head

        displacement to keep Plaintiff from planning actions to counter or defeat his handcuffing.

        Id. At this point, deputies were able to place handcuffs on the suspect. Id.

   14. The interaction was captured on video from the APD’s Air One unit. See Defs.’ Mot.

        Summ. J. Ex. D.

   15. Medical personnel were called to the scene to evaluate the minor injuries that Plaintiff

        sustained as a result of the vehicle stop and the altercation with deputies. Id. Ex. C.

        Plaintiff was transported to the hospital for further evaluation and treated for minor injuries,

        after which he was taken to jail. Id.

IV. ANALYSIS

        Applying the governing principles of law to the undisputed material facts of this case, the

Court recommends that Defendants be granted judgment as a matter of law on Plaintiff’s Fourth

Amendment Claims. The “Affidavit” that Plaintiff submitted falls well short of the quantum

necessary for him to create a fact issue as to whether the individual capacity Defendants violated

his Fourth Amendment rights or whether they violated clearly established law. See supra pg. 10

n.6. Further, Plaintiff failed to create a fact issue as to whether BCSO could be held liable as a

municipality. The Court also recommends that allowing Plaintiff to amend his complaint would

be futile. To finish, the Court recommends that Defendants’ motion to stay should be denied as

moot.




                                                  12
        The Court’s analysis will proceed in three steps. First, the Court considers Defendants’

Motion for Summary Judgment and whether the undisputed facts demonstrate that they are entitled

to judgment as a matter of law. Next, the Court analyzes Plaintiff’s Motion to Amend Pleadings.

Lastly, the Court examines Defendants’ Motion to Stay.

        A. Defendants’ Motion for Summary Judgment

        Defendants Valdez, Marinelarena, Madrid, and Hayworth argue they are entitled to

summary judgement because Plaintiff failed to identify specific acts committed by each Defendant

that would subject each to liability. They further argue that the amount of force used to effectuate

the arrest was reasonable. In addition and in the alternative, the individual defendants contend that

they are entitled to qualified immunity. Defendant BCSO maintains that Plaintiff’s failure to point

to admissible evidence that would establish a policy or custom encouraging or condoning the use

of excessive force is fatal to his theory of municipal liability.

                1. Defendants Valdez, Marinelarena, Madrid, and Hayworth

        Defendants contend that Plaintiff has not shown that each Defendant personally violated

his Fourth Amendment rights. With regard to Defendants Marinelarena, Madrid, Hayworth, and

Valdez, the Court agrees. “Even if the plaintiff’s complaint adequately alleges the commission of

acts that violated clearly established law, the defendant is entitled to summary judgment if

discovery fails to uncover evidence sufficient to create a genuine issue as to whether the defendant

in fact committed those acts.” Langley v. Adams Cty., Colo., 987 F.2d 1473, 1479 (10th Cir. 1993)

(quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). Individual liability under § 1983 must

be premised on specific actions by a defendant that resulted in a deprivation of the plaintiff’s

constitutional rights. Id. Plaintiff fails to make specific allegations that Defendants Madrid or

Marinelarena used any level of force during the high-speed pursuit or the effort to subdue him.



                                                  13
The undisputed facts make no mention of Defendant Marinelarena, nor do they establish that

Defendant Madrid or Hayworth personally used force against Plaintiff. Without more than

conclusory statements made in the complaint and Plaintiff’s response to Defendants’ motion for

summary judgment, the Court cannot find that Plaintiff has raised a material issue concerning the

use of force by Defendants Marinelarena, Madrid, or Hayworth. See Llewellyn, 711 F.3d at 1180.

Further, when the evidence fails to establish that Defendants Marinelarena, Madrid, or Hayworth

used any force, Plaintiff cannot demonstrate a Fourth Amendment violation as a matter of law.

Therefore, the Court recommends granting summary judgment in favor of Defendants

Marinelarena, Madrid, and Hayworth.

       The same analysis applies to Defendant Valdez. While it may be true that Plaintiff asserts

that Defendant Valdez fired shots at the van during the high-speed pursuit, he fails to support that

assertion by pointing to admissible evidence in the record. Defendants sumitted admissible

evidence that would establish Defendant Valdez fired shots at the van [Defs.’ Mot. Summ. J. Exs.

B, C], but this Court cannot assume the role of advocate on behalf of Plaintiff. See Hall, 935 F.2d

at 1110. “[It]t is the responding party’s burden to ensure that the factual dispute is portrayed with

particularity, without . . . depending on the trial court to conduct its own search of the record.”

Cross v. The Home Depot, 390 F.3d 1283, 1290 (10th Cir. 2004) (quoting Downes v. Beach, 587

F.2d 469, 472 (10th Cir.1978)); see also Mitchell v. Kansas City Kansas Sch. Dist., 714 F. App’x

884, 886 (10th Cir. 2017) (unpublished) (quoting Cross, 390 F.3d at 1290); Mitchell v. City of

Moore, 218 F.3d 1190, 1199 (10th Cir. 2000) (“The district court was not obligated to comb the

record in order to make [the plaintiff’s] arguments for him.”). Aside from simply alleging that

Valdez fired shots, Plaintiff has presented this Court with absolutely no other facts regarding this

incident. Thus, as Plaintiff has not cited to any facts in the record that support his claim that the



                                                 14
shots fired by Valdez might constitute an excessive use of force, the Court recommends summary

judgment be granted in favor of Defendant Valdez.

           Importantly, this Court’s recommendation regarding these four Defendants should not be

read to suggest that force was not used against Plaintiff during his apprehension or that Plaintiff

was required at this stage to affirmatively refute Defendants’ evidence and prove that the force

used was unreasonable. Rather, this Court concludes only that Plaintiff has failed to come forward

with admissible record evidence to rebut the reports and video offered by Defendants and has

failed to identify specific action taken by any named Defendants. Having decided that Plaintiff

has not established a genuine issue of material fact, the Court cannot conclude that Defendants

Valdez, Marinelarena, Madrid, and Hayworth used unreasonable force. The Court, therefore, is

constrained to recommend that the individual defendants be granted judgment as a matter of law. 7

                    2. Defendant BCSO

           Defendant BCSO argues that Plaintiff failed to point to admissible record evidence

sufficient to establish a policy or custom condoning or encouraging the use of excessive force.

Plaintiff responds that the BCSO’s failure to require deputies to wear lapel cameras establishes a

widespread custom or policy of excessive force. As noted above, for municipal liability to attach

in a § 1983 action, a plaintiff must demonstrate (1) that an officer committed an underlying

constitutional violation; (2) that a municipal policy or custom exists; and (3) that there is a direct

causal link between the policy or custom and the constitutional violation alleged. See Graves, 450

F.3d at 1218. Plaintiff cannot establish the first element. As discussed above, there is no fact issue

as to whether a named defendant committed a constitutional violation, and without an underlying

violation, a municipal liability claim fails as a matter of law. See Jiron v. City of Lakewood, 392



7
    Because of this resolution, the Court does not reach the question of qualified immunity.


                                                           15
F.3d 410, 419 (10th Cir. 2004) (“a municipality cannot be liable under § 1983 if the officer in fact

inflicted no constitutional harm”) (citing City of Los Angeles v. Heller, 475 U.S. 796 (1986)); see

also Myers v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1316 (10th Cir. 1998); Hinton

v. City of Elwood, 997 F.2d 774, 783 (10th Cir. 1993).

       In addition, Plaintiff has failed to satisfy the third element, for he has failed to point to any

admissible evidence in the record that would even begin to establish a causal link between the

BCSO’s policy against the use of lapel cameras and the excessive force that Plaintiff alleges the

named deputies visited upon him.

       For the reasons above, the Court recommends that summary judgment be granted in favor

of BCSO.

               3. Common law negligence claim

       Defendants’ motion fails to address Plaintiff’s assertion of negligence under state law. In

Plaintiff’s complaint, he alleged “intentional infliction of pain and suffering, psychological and

emotional    distress   against   defendants;    Bernalillo    County    Sheriffs    office   (BCSO),

(NEGLIGENCE) . . . .” Pl.’s Compl. 1. The complaint went on to state that “THIS COURT HAS

SUPPLEMENTAL JURISDICTION OVER PLAINTIFFS STATE-LAW CLAIMS PURSUANT

TO 28 U.S.C. 1367.” Id. It is clear to this Court that the complaint alleges an additional claim

beyond the constitutional claims alleging excessive force and municipal liability. While the Court

is not obligated to address the claim on the merits because the claim is not addressed in the pending

motion, the Court nonetheless recommends that this claim be dismissed without prejudice for the

reasons that follow.

       The proposed rulings set forth above would dispose of Plaintiff’s § 1983 claims. The

negligence claim is grounded in state law, however, and no diversity jurisdiction is alleged or



                                                  16
apparent. Consequently, the Court would have only supplemental jurisdiction over the state law

claim. See 28 U.S.C. § 1367. Section 1367, however, allows a court to “decline to exercise

supplemental jurisdiction over a claim . . . if . . . the district court has dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). “[T]he most common response to a

pretrial disposition of federal claims has been to dismiss the state law claim or claims without

prejudice—that is the seminal teaching of United Mine Workers v. Gibbs, 383 U.S. 715, 726,

(1966).” Roe v. Cheyenne Mountain Conference Resort, Inc., 124 F.3d 1221, 1237 (10th Cir.

1997) (quoting Ball v. Renner, 54 F.3d 664, 669 (10th Cir. 1995)). In accordance with this general

rule, the Court recommends that the district judge decline to exercise supplemental jurisdiction

and dismiss Plaintiff’s negligence claim without prejudice.

        B. Plaintiff’s Motion to Amend Pleadings

        On September 10, 2018, approximately 18 months after filing the orginal complaint,

Plaintiff filed a motion for leave to amend his complaint to add Deputy Donnie Hix as a defendant. 8

Defendants oppose the motion for two reasons. First, they argue that Plaintiff’s failure to comply

with D.N.M.LR-Civ. 15.1 warrants denial of the motion. Next, Defendants oppose amendment on

futility grounds and maintain that the applicable statute of limitations bars any additional claim

relating to the March 3, 2015, incident. The Court agrees with Defendants that the applicable




8
 The parties had also engaged in more than eight months of discovery by the time Plaintiff moved to amend his
complaint. See EFC No. 25.



                                                     17
statute of limitations bars any claim against Deputy Hix and that allowing leave would be futile.

Thus, the Court recommends that Plaintiff’s Motion to Amend be denied.

        To begin, the local rules of this district require “[a] proposed amendment to a pleading [to]

accompany the motion to amend.” D.N.M.LR-Civ. 15.1. Additionally, Federal Rule of Civil

Procedure 15 provides in relevant part:

        A party may amend the party’s pleading once as a matter of course at any time
        before a responsive pleading is served . . . . Otherwise a party may amend the party’s
        pleading only by leave of court or by written consent of the adverse party; and leave
        shall be freely given when justice so requires.

Fed. R. Civ. P. 15(a). 9 A court should deny leave to amend under rule 15(a) where the proposed

“amendment would be futile.” Jefferson Cty. Sch. Dist. v. Moody’s Investor’s Serv., 175 F.3d 848,

859 (10th Cir. 1999). An amendment is futile “[when] a complaint, as amended, would be subject

to dismissal . . . .” TV Commc’ns Network, Inc. v. Turner Network Television, Inc., 964 F.2d 1022,

1028 (10th Cir. 1992) (quoting Mountain View Pharmacy v. Abbott Labs., 630 F.2d 1383, 1389

(10th Cir. 1980). A court may also deny leave to amend “upon a showing of undue delay . . . .”

Frank v. U.S. W., Inc., 3 F.3d 1357, 1365-66 (10th Cir. 1993).

        Further, the statute of limitations for a § 1983 claim in New Mexico is three years. N.M.

Stat. Ann. § 37-1-8; see Schrader v. Richardson, 461 F. App’x 657, 660 (10th Cir. 2012)

(unpublished); see also Wilson v. Garcia, 471 U.S. 261, 280 (1985) (holding that the statute of

limitations in § 1983 claims is governed by state law, and that New Mexico allows only three years

for the filing of claims) (superseded by statute on other grounds).




9
 Federal Rule of Civil Procedure 16 should govern Plaintiff’s Motion to Amend since this Court entered a scheduling
order [ECF No. 21] on November 21, 2017. See Bylin v. Billings, 568 F.3d 1224, 1231 (10th Cir. 2009). The
Defendants, however, have not argued for the more stringent standard and applying Rule 15 does not change this
Court’s recommendation.



                                                        18
           Turning to the instant case, Plaintiff seeks leave to add Deputy Donnie Hix as a defendant

in this action. Plaintiff moved to amend on September 10, 2018, approximately eighteen months

after filing the complaint on February 27, 2017, and more than three-and-a-half years after the

March 3, 2015, incident. As Defendants correctly point out, New Mexico’s three-year statute of

limitations bars suit against Deputy Hix making the proposed amendment futile. 10 Consequently,

this Court recommends that Plaintiff’s motion to amend be denied as futile. 11

           C. Defendants’ Motion to Stay

           With the above proposed recommendations, Defendants’ motion to stay becomes moot

because no live controversy would remain between the parties. Therefore, the Court recommends

the motion be denied as moot.

V. CONCLUSION

           No genuine dispute exists as to whether Defendants Valdez, Marinelarena, Madrid, and

Hayworth used excessive force or that Defendant BCSO is subject to municipal liability, and

therefore, Rule 56 entitles all Defendants to judgment as a matter of law.                          The Court

THEREFORE RECOMMENDS:

           (1) summary judgment be GRANTED to Defendants;

           (2) Plaintiff’s Fourth Amendment claim be DISMISSED WITH PREJUDICE;

           (3) Plaintiff’s state law claim be DISMISSED WITHOUT PREJUDICE;

           (4) Plaintiff’s Motion to Amend Pleadings be DENIED; and

           (3) Defendant’s Motion to Stay be DENIED AS MOOT.




10
  Plaintiff does not argue that any claims against Deputy Hix would relate back pursuant to Federal Rule of Civil
Procedure 15(c).
11
     Because of its recommended resolution, the Court need not address Defendants’ D.N.M.LR-Civ. 15.1 argument.


                                                        19
    IT IS SO RECOMMENDED.




                                           ________________________________________
                                           THE HONORABLE GREGORY J. FOURATT
                                           UNITED STATES MAGISTRATE JUDGE

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE
of a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1)(c). Any
request for an extension must be filed in writing no later than seven days from the date of this
filing. A party must file any objections with the Clerk of the District Court within the
fourteen-day period if that party wants to have appellate review of the proposed
findings and recommended disposition. If no objections are filed, no appellate review
will be allowed.




                                             20
